UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
ROBERT W. POWERS,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 09-452 (RMC)
                                               )
UNITED STATES DEPARTMENT OF                    )
JUSTICE, et al.,                               )
                                               )
               Defendants.                     )
                                               )


                                   MEMORANDUM OPINION

               By Order dated July 31, 2009, the Court dismissed pro se Plaintiff Robert W. Powers’

Complaint without prejudice for failure to comply with Federal Rule of Civil Procedure 8 and

ordered Mr. Powers to “file an amended complaint that corrects the deficiencies addressed in this

Order” no later than August 31, 2009. See July 31, 2009 Order [Dkt. # 8] at 3. The Court warned

Mr. Powers that if he “fails to file a properly pleaded amended complaint by that deadline, this action

will be dismissed with prejudice and the case will be closed.” Id. Mr. Powers timely filed his

Amended Complaint on August 21, 2009. See Dkt. # 9. However, Mr. Powers’ Amended

Complaint suffers from the same deficiencies identified by the Court in its July 31, 2009 Order with

respect to his initial Complaint.1 Because Mr. Powers’ Amended Complaint is not properly pleaded,

it will be dismissed with prejudice and this case will be closed.

               Rule 8 requires that every complaint include “a short and plain statement of the claim



       1
         With the exception of three additional paragraphs, Mr. Powers’ Amended Complaint
appears to be identical to his original Complaint.
showing that the pleader is entitled to relief” and that “[e]ach allegation must be simple, concise, and

direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). Federal Rule of Civil Procedure 41(b) permits the Court to

dismiss an action because of the plaintiff’s failure to comply with Rule 8. See Fed. R. Civ. P. 41(b);

Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004). Dismissal under Rule 8 “‘is usually reserved

for those cases in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised.’” Ciralsky, 355 F.3d at 670 n.9 (quoting Simmons

v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)).

                The Court has reviewed Mr. Powers’ Amended Complaint, keeping in mind that

complaints filed by pro se litigants are held to less stringent standards than formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987). Like his original Complaint, Mr. Powers’ Amended Complaint is rambling and largely

incomprehensible, and it does not contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

                Mr. Powers’ Amended Complaint again names Defendants United States Department

of Justice and State of Minnesota, asserts jurisdiction under the Fifth and Fourteenth Amendments

to the U.S. Constitution, and seeks the appointment of a special prosecutor and $20,000,000.00 in

punitive damages. See Dkt. # 9. Mr. Powers complains that his wife, an entity named “Ronning

Enterprizes,” and the State of South Dakota, none of whom is a defendant in this case, engaged in

“criminal conduct” by conspiring to run a sewer line across property he was developing in South

Dakota. He then complains that he was put in jail in South Dakota by his wife for no lawful reason,

forced to move to Minnesota, and then jailed again in Minnesota. Believing his detentions to have


                                                  -2-
been unlawful, Mr. Powers apparently sought to initiate legal proceedings against South Dakota and

Minnesota and contacted the United States Attorney for the District of Minnesota and the Minnesota

Attorney General’s Office seeking legal representation, but to no avail. Mr. Powers next complains

that he suffered a major heart attack, incurred medical bills over $100,000.00, engaged the services

of an entity named “Midland Professional Service” — not a defendant in this case — to represent

him in connection with his application for Medicaid benefits, but was later denied financial

assistance from Minnesota. He concludes:

               [t]hat it now appears it is the intent of the named defendants to file
               action against the plaintiff in South Dakota for these medical bills,
               and again the State of South [Dakota] and Ronning [Enterprizes] and
               the above-named defendants can get there [sic] wants and wish[e]s
               and again as before under South Dakota Law and Federal Rights in
               South Dakota the Plaintiff will be placed in jail with no medical
               need[s] which he needs until the above-named defendants the State
               of South Dakota and Ronning Enterprizes get what the[y] want.

Am. Compl. [Dkt. # 9] at 4.

               Mr. Powers alleges that “both above-named defendants took an[] oath to uphold and

enforce Constitution[al] Rights and Federal Laws for Citizens of the United States,” that “said named

defendants knowing[ly] and willfully and intentionally did nothing to protect the above-named

plaintiff[,]” and that “both named defendants aided and abet[t]ed these criminal act[s] against the

above-named plaintiff . . . .” Id. at 4-5. The Amended Complaint is insufficiently clear to put

Defendants United States Department of Justice and State of Minnesota on notice of the claims

against them, even under the liberal “notice pleading” standards of the Federal Rules, as it fails to

articulate a comprehensible legal or factual basis for relief. See Karim-Panahi v. U.S. Congress, 105

Fed. Appx. 270, 274 (D.C. Cir. 2004) (unpublished).



                                                 -3-
               For the foregoing reasons, the Court will dismiss the Amended Complaint pursuant

to Rule 41 for failure to comply with Rule 8. Because Mr. Powers was given an opportunity to

correct these deficiencies but failed to do so, the dismissal will be with prejudice. A memorializing

Order accompanies this Memorandum Opinion.



Date: August 24, 2009                                               /s/
                                                  ROSEMARY M. COLLYER
                                                  United States District Judge




                                                -4-